DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 20 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 11,054,945; U.S. 10,444,915; U.S. 10,489,002; and U.S. 9,811,214 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-3, 6-8, and 11-13 (now renumbered Claims 1-9) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 6, and 11 (now renumbered independent Claims 1, 4, and 7).  In particular, none of the references relied upon by the examiner teach or fairly suggest the “device” of Claim 1, the “method” of Claim 6 (now renumbered Claim 4), and/or the “device” of Claim 11 (now renumbered Claim 7), comprising a “sensor comprising a plurality of conductors; signal transmitter adapted to transmit a plurality of frequency orthogonal signals, each of the plurality of frequency orthogonal signals being different from, and frequency orthogonal to, each other of the plurality of frequency orthogonal signals, the signal transmitter being operatively connected to each of the plurality of conductors and configured to simultaneously transmit, during a time interval, at least one unique frequency orthogonal signal from the plurality of frequency orthogonal signals on each one of the plurality of conductors” in combination with a “signal receiver adapted to receive signals on each of the plurality of conductors during the time interval, each of the plurality of conductors adapted to both receive and transmit signals during the time interval; signal decoder adapted to determine a level for each of the plurality of frequency orthogonal signals in each of the signals received on each of the plurality of conductors during the time interval; and wherein at least two of the plurality of conductors receive each other’s transmitted signals during the time interval to determine a touch event.”
The claimed invention is best represented by Figure 7 and Paragraph [0118] of the originally filed disclosure.
	As pertaining to the most relevant prior art relied upon by the examiner, Yoon et al. (US 2014 / 0198053) discloses (see Fig. 2) a device (i.e., a touch panel device), comprising:  a sensor (210) comprising a plurality of conductors (i.e., row/column paired wirings); a signal transmitter (220) adapted to transmit a plurality of frequency orthogonal signals (see (f0, f1, …, fn)), each of the plurality of frequency orthogonal signals (f0, f1, …, fn) being different from, and frequency orthogonal to, each other of the plurality of frequency orthogonal signals (f0, f1, …, fn), the signal transmitter (220) being operatively connected to each of the plurality of conductors (i.e., row/column paired wirings) and configured to simultaneously transmit, during a time interval (i.e., a measurement period), at least one unique frequency orthogonal signal (again, see (f0, f1, …, fn)) from the plurality of frequency orthogonal signals (f0, f1, …, fn) on the plurality of conductors (i.e., row/column paired wirings); a signal receiver (230) adapted to receive signals (i.e., measurement signals) on each of the plurality of conductors (i.e., row/column paired wirings) during the time interval (i.e., the measurement period); and a signal decoder (i.e., a signal processor implicit in (230)) adapted to determine a level for each of the plurality of frequency orthogonal signals (f0, f1, …, fn) in each of the signals (i.e., the measurement signals) received on each of the plurality of conductors (i.e., row/column paired wirings) during the time interval (i.e., the measurement period; see Page 3 through Page 4, Para. [0034]-[0035] and [0037]-[0040]).
	Yoon et al. does not disclose, nor does Yoon et al. fairly suggest, the claimed signal transmitter adapted to transmit the plurality of frequency orthogonal signals simultaneously, during the time interval, on each one of the plurality of conductors such that “at least two of the plurality of conductors receive each other’s transmitted signals during the time interval to determine a touch event” as required by Claim 1 and Claim 6 (now renumbered Claim 4).  Likewise, Yoon et al. does not disclose, nor does Yoon et al. fairly suggest “at least one conductor adapted to receive at least one of the plurality of unique frequency orthogonal signals and to transmit another one of the plurality of unique frequency orthogonal signals simultaneously on the at least one conductor” such that “the at least one conductor and at least one other conductor receive each other’s transmitted unique frequency orthogonal signal to determine touch events” as required by Claim 11 (now renumbered Claim 7).
Sobel et al. (US 2011 / 0115742) discloses (see Fig. 18) a device (i.e., a touch panel device), comprising:  a sensor comprising a plurality of conductors (i.e., rows and columns of conductors arranged in intersecting form); a signal transmitter adapted to transmit a plurality of frequency orthogonal signals (see the pulse wave signals applied during Time 1 and Time 2 to the rows and columns of conductors), each of the plurality of frequency orthogonal signals being different from, and frequency orthogonal to, each other of the plurality of frequency orthogonal signals, the signal transmitter being operatively connected to each of the plurality of conductors (i.e., rows and columns) and configured to simultaneously transmit, during a time interval (see the time interval (Time 1, Time 2)), at least one unique frequency orthogonal signal (again, see the pulse wave signals applied during Time 1 and Time 2 to the rows and columns of conductors) from the plurality of frequency orthogonal signals on the plurality of conductors (i.e., rows and columns of conductors); a signal receiver adapted to receive signals (i.e., measurement signals) on each of the plurality of conductors (i.e., rows and columns of conductors) during the time interval (see (Time 1, Time 2)), each of the plurality of conductors (i.e., rows and columns of conductors) adapted to both receive and transmit signals (i.e., measurement signals) during the time interval (see (Time 1, Time 2)); and a signal decoder (i.e., a signal processor) adapted to determine a level for each of the plurality of frequency orthogonal signals (see the pulse wave signals applied during Time 1 and Time 2 to the rows and columns of conductors) in each of the signals (i.e., the measurement signals) received on each of the plurality of conductors (i.e., rows and columns of conductors) during the time interval (again, see (Time 1, Time 2); and see Para. [0100]).
	Again, Sobel et al. does not disclose, nor does Sobel et al. fairly suggest, the claimed signal transmitter adapted to transmit the plurality of frequency orthogonal signals simultaneously, during the time interval, on each one of the plurality of conductors such that “at least two of the plurality of conductors receive each other’s transmitted signals during the time interval to determine a touch event” as required by Claim 1 and Claim 6 (now renumbered Claim 4).  Likewise, Sobel et al. does not disclose, nor does Sobel et al. fairly suggest “at least one conductor adapted to receive at least one of the plurality of unique frequency orthogonal signals and to transmit another one of the plurality of unique frequency orthogonal signals simultaneously on the at least one conductor” such that “the at least one conductor and at least one other conductor receive each other’s transmitted unique frequency orthogonal signal to determine touch events” as required by Claim 11 (now renumbered Claim 7).
	In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 6, and 11 (now renumbered independent Claims 1, 4, and 7).  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622